Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/20/21 has been entered.

 Specification
The title of the invention is not descriptive. The following title is suggested: 
IMAGING LENS COMPRISING FIVE LENSES OF --+-+ REFRACTIVE POWERS.
Examiner notes the change request for the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

Further the disclosure is objected to because of the following informalities: 
The units for the values of dn/dt in the Tables are not defined.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

  
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 8699150) in view of (US 20150168692).

    PNG
    media_image1.png
    492
    675
    media_image1.png
    Greyscale

Regarding claim 1, Hsieh teaches an imaging lens (4th, 5th, 8th embodiments, e.g., Fig. 7 above, Table 7, --+-+) comprising in order from an object side:
a first lens having negative power;
a second lens having negative power;
a third lens having positive power;
a fourth lens having negative power;
a fifth lens having positive power; and
an aperture stop disposed between the second lens and the third lens,
wherein a focal length of an entire system of the imaging lens is represented by f, and the following conditions are satisfied:
	f=1.29 mm (Table 7) or f=0.88 mm (Table 15).


dn/dt<−0.5 x10-6 /OC and
−2.90 x106 mm OC <f/(dn/dt)<−0.65 x106 mm OC.

However, in an analogous optics field of endeavor, Kitahara teaches a positive lens is formed of glass having a negative temperature coefficient of refractive index ([71], “it is necessary that the temperature coefficient of the refractive index of a lens having positive refractive power is a negative value”), and the temperature coefficient of refractive index of the positive lens formed of glass having a negative temperature coefficient of refractive index is represented by dn/dt, and the following conditions are satisfied:
dn/dt=-0.7x10-6 /OC (Table 1, Glass M-POD51).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsieh and Kitahara (Examiner notes f/(dn/dt)=-1.84x106 mm OC based on Table 7 or -1.26 x106 mm OC based on Table 15 of Hsieh with 3rd and 5th lenses in Hsieh both are positive lenses having negative temperature coefficient of refractive index) for the purposes of improving image quality at different temperatures.

Regarding claim 2, Hsieh in view of Kitahara further teaches the imaging lens according to claim 1,
wherein the third lens is formed of glass having a negative temperature coefficient of refractive index, and
wherein the focal length of the entire system of the imaging lens is represented by f, the temperature coefficient of refractive index of the third lens is represented by dn3/dt, and a following condition is satisfied:
−2.90 x106 mm OC <f/(dn 3 /dt)<−0.80 x106 mm OC (see claim1 rejection above, e.g., -1.84x106 mm OC).

Regarding claim 3, Hsieh in view of Kitahara further teaches the imaging lens according to claim 1,
wherein the third lens is formed of glass having a negative temperature coefficient of refractive index, and
wherein a focal length of the third lens is represented by f3, the temperature coefficient of refractive index of the third lens is represented by dn3/dt, and a following condition is satisfied:
−6.50<f 3/(dn 3 /dt)<−0.80 (see claim 1 rejection above, dn3/dt=-0.7x10-6 /OC, Hsieh: f3=1.08 mm, in Table 7).

Regarding claim 4, Hsieh further teaches the imaging lens according to claim 1,

wherein a focal length of the third lens is represented by f3; a focal length of a rear group consisting of the third lens, the fourth lens, and the fifth lens is represented by f35; and a following condition is satisfied:
0.60<f 3 /f 35<2.05 (Table 15 of Hsieh: 0.602).

Regarding claim 5, Hsieh in view of Kitahara further teaches the imaging lens according to claim 1,
wherein the fifth lens is formed of glass having a negative temperature coefficient of refractive index, and
wherein the focal length of the entire system of the imaging lens is represented by f, the temperature coefficient of refractive index of the fifth lens is represented by dn5/dt, and a following condition is satisfied:
	−2.50 x106 mm OC <f/(dn 5 /dt)<−0.65 x106 mm OC (see claim1 rejection above, e.g., -1.84x106 mm OC).

Regarding claim 6, Hsieh in view of Kitahara further teaches the imaging lens according to claim 1,
wherein the fifth lens is formed of glass having a negative temperature coefficient of refractive index, and

	−8.50 x106 mm OC <f 5/(dn 5 /dt)<−0.85 x106 mm OC (see claim 1 rejection above, dn5/dt=-0.7x10-6 /OC, Hsieh: f5=1.81 mm, in Table 7).

Regarding claim 7, Hsieh further teaches the imaging lens according to claim 1,
wherein the fifth lens is formed of glass having a negative temperature coefficient of refractive index, and
wherein a focal length of the fifth lens is represented by f5; a focal length of a rear group consisting of the third lens, the fourth lens, and the fifth lens is represented by f35; and a following condition is satisfied:
	0.70<f 5 /f 35<7.00 (1.23/1.53=0.8 in Table 15).

Regarding claim 8, Hsieh further teaches the imaging lens according to claim 1,
wherein a focal length of the rear group consisting of the third lens, the fourth lens, and the fifth lens is represented by f35; a distance from an object side surface of the third lens to an image side surface of the fifth lens is represented by D35; and a following condition is satisfied:
0.90<D 35 /f 35<1.40 (1.88/1.53~1.2 in Table 15).

Regarding claim 9, Hsieh further teaches the imaging lens according to claim 1,

2.50<TT/f 35<4.50 (4.748/1.87=2.535 in Table 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234